Opinion by
Oliver, P. J.
Most of the samples have one surface flat and one convex, while one sample is flat on both surfaces. From the testimony of the only witness, which testimony was not contradicted, it was established that the articles are known as lens blanks or glass blanks. It appeared that the glass from which the articles were made was broken into pieces, put into a mold, heated, and pressed into the shape in which imported. After importation they are ground and polished on both surfaces and the edges are ground. As imported the blanks are dedicated to their use as lenses and cannot be used for any other purpose. After finishing they are assembled as parts of a complete condenser or projection lens system, these particular blanks being apparently condenser lenses. They are parts' of motion picture projectors. It appeared from the record that this issue is the same as that involved in United States v. Univis Lens Co. (20 C.C.P.A. 375, T. D. 46135). The merchandise in question was therefore held to be partly manufactured lenses of glass molded with edges unground. The claim at 40 percent under paragraph 226 was therefore sustained.